DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Invention I, Species I, Embodiment 1, FIG. 1F, and Claims 1-7 and 9-20 in the reply filed on May 25, 2022 is acknowledged. However, Claim 11 is also identified as Withdrawn such that Claims 11-12 are also withdrawn. Further, Claim 13 is directed to nonelected Species IV, Embodiment 4: Fig. 4 as disclosed in Page 8 of the Specification. Thus, Claims 8, 11-14, and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 25, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 1, the limitation “the crystalline layer” lacks sufficient antecedent basis. It is not clear whether the limitation is directed to “the crystalline substrate” or “the single crystalline semiconductor layer”. Thus, the limitation renders the claims indefinite and clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,745,848 B1 to Rajagopal et al. (“Rajagopal”) in view of JP 2000-296403 A to Nakai et al. (“Nakai”).						As to claim 1, Rajagopal discloses a semiconductor structure, comprising: a crystalline substrate (20); a single crystalline semiconductor layer (22) grown on the substrate (20); a heat generating semiconductor device (FET) formed on a portion of the crystalline layer (20/22); wherein the substrate (20) has an aperture (302) in a selected portion thereof disposed under the heat generating semiconductor device (FET), the aperture (302) extending from a bottom portion of the substrate (20) to the single crystalline semiconductor layer (22); and single crystalline or polycrystalline thermally heat conductive material (314) disposed in the aperture (302), such material filling the aperture (302) and extending from the bottom of the substrate (20), to and in direct contact with, the semiconductor layer (22) (See Fig. 1, Fig. 3, Column 7, lines 37-67, Column 8, lines 1-51, Colum 13, lines 17-58, Column 14, lines 47-60, Column 15, lines 26-27, Column 16, lines 21-47) (Notes: the single crystalline or polycrystalline thermally heat conductive material is defined to be diamond and/or carbon nanotube that is taught by Rajagopal).										Nakai specifically teaches a polycrystalline diamond has a very high thermal conductivity such that it would have been obvious to apply a polycrystalline thermally heat conductive material as taught by Rajagopal in view of Nakai (See Nakai ¶ 0010).		As to claim 2, Rajagopal further discloses wherein the substrate (20) is silicon or silicon carbide (See Colum 13, lines 17-58).							As to claim 3, Rajagopal further discloses wherein the heat generating semiconductor device (FET) is a transistor (See Fig. 3, Column 7, lines 37-67, Column 8, lines 1-51).											As to claim 4, Rajagopal further discloses wherein the semiconductor layer (22) is a Group III-nitride (See Column 14, lines 47-60).						As to claim 5, Rajagopal further discloses wherein the single crystalline or polycrystalline is a thermally heat conductive material disposed in the aperture (302) (See Fig. 3, Column 7, lines 37-67, Column 8, lines 1-51).					As to claim 6, Rajagopal in view of Nakai further discloses wherein the single crystalline or polycrystalline is chemically vapor deposited diamond, Nanocrystalline diamond (NCD), sintered diamond powder, carbon nanotube, graphene, or a combination thereof (See Rajagopal Fig. 3, Column 7, lines 37-67, Column 8, lines 1-51 and Nakai ¶ 0010).											As to claim 7, Rajagopal further discloses wherein the single crystalline or polycrystalline thermally heat conductive material is electrically non-conducting (See Fig. 3, Column 7, lines 37-67, Column 8, lines 1-51).						As to claim 9, Rajagopal further discloses wherein the heat generating semiconductor device (FET) is a transistor (See Fig. 3, Column 7, lines 37-67, Column 8, lines 1-51).											As to claim 10, Rajagopal further discloses wherein the semiconductor layer (22) is a Group III-nitride (See Column 14, lines 47-60).						As to claim 15, Rajagopal discloses a semiconductor structure, comprising: a crystalline substrate (20); a single crystalline semiconductor layer (22) grown on the substrate (20); a heat generating semiconductor device (FET) formed on a portion of the single crystalline layer (22); wherein the substrate (20) has an aperture (302) in a selected portion thereof disposed under a heat generating portion of the heat generating semiconductors device (FET) generating the most heat, the aperture (302) extending from a bottom portion of the substrate (20) to the single crystalline semiconductor layer (22); and single crystalline or polycrystalline thermally heat conductive material (314) disposed in the aperture (302), such material filling the aperture (302) and extending from the bottom of the substrate (20), to and in direct contact with, the semiconductor layer (22) (See Fig. 1, Fig. 3, Column 7, lines 37-67, Column 8, lines 1-51, Colum 13, lines 17-58, Column 14, lines 47-60, Column 15, lines 26-27, Column 16, lines 21-47) (Notes: the single crystalline or polycrystalline thermally heat conductive material is defined to be diamond and/or carbon nanotube that is taught by Rajagopal).			Nakai specifically teaches a polycrystalline diamond has a very high thermal conductivity such that it would have been obvious to apply a polycrystalline thermally heat conductive material as taught by Rajagopal in view of Nakai (See Nakai ¶ 0010)..		As to claim 16, Rajagopal further discloses wherein the substrate (20) is silicon or silicon carbide (See Colum 13, lines 17-58).								As to claim 17, Rajagopal further discloses wherein the heat generating semiconductor device (FET) is a transistor (See Fig. 3, Column 7, lines 37-67, Column 8, lines 1-51).											As to claim 18, Rajagopal further discloses wherein the semiconductor layer (22) is a Group III-nitride (See Column 14, lines 47-60).						As to claim 19, Rajagopal further discloses wherein the single crystalline or polycrystalline material is a thermally heat conductive material disposed in the aperture (302) (See Fig. 3, Column 7, lines 37-67, Column 8, lines 1-51).				As to claim 20, Rajagopal in view of Nakai further discloses wherein the thermally heat conductive material is synthetic diamond, graphene, or a combination thereof (See Nakai ¶ 0010).	
							
Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Saunders et al.  (US 2016/0149022 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815